SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2013 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. INTERNAL RULES OF THE STATUTORY AUDIT COMMITTEE CHAPTER I THE STATUTORY AUDIT COMMITTEE Art. 1 The Statutory Audit Committee (“CAE”) is a corporate body of advice and instruction directly reporting to the Board of Directors of TIM PARTICIPAÇÕES S.A. (“Company”) governed by the laws and regulations issued and in force, by the regulatory bodies of the capital market and stock exchange where the Company's securities are listed, by articles 28, 29 and 30 of the Bylaws, as well as by these Internal Rules ("Rules"). Art. 2 The CAE will report to the Board of Directors and will maintain an effective relationship with the Executive Board, internal and independent auditors and with the Company's Fiscal Council. Art. 3 Being an advisory body of the Board of Directors, CAE's decisions are recommendations for the Company’s Management and should be followed by the relevant analysis to support them. Art. 4 The objectives of the CAE is to supervise the quality and integrity of financial reporting, the compliance with legal regulations, regulatory and statutory requirements, process adequacy related to risk management and activities of internal and independent auditors, as well as to supervise and assess the execution of agreements of any nature between the Company or its controlled companies, on one side, and the controlling shareholders or its controlled companies, affiliated or under the same control or the controlling of the last one, or related parties to the Company. Sole paragraph: In addition to its normal administrative tasks, the CAE also acts as the Company’sAudit Committee, in accordance with the provisions of the Sarbanes Oxley Act, to which the Company is subject, like any other company registered with the US Securities and Exchange Commission (SEC). CHAPTER II COMPOSITION, MANDATE AND INVESTITURE Art. 5. CAE will consist of a minimum of 3 (three) and a maximum of 5 (five) members, elected by the Board of Directors, for a 2 (two) year mandate, that will correspond to the mandate of the members of the Board of Directors, with reelection allowed for a maximum period of 10 (ten) years. Sole paragraph. The CAE member’s assignment cannot be delegated, and must be exclusively carried out by the elected members. Art. 6 In accordance with the rules published by the regulatory bodies of the capital market: I. at least 1 (one) of the members of the Board of Directors must be part of the CAE; II. at least 1 (one) of the CAE members must have proven experience in corporate financial and accounting matters; III. all CAE members must be independent, as set out in Paragraph 3 below; and IV. all CAE members must comply with the requirements laid down in art. 147 of Law no. 6,404 dated as of 15 December 1976, ("Law 6,404/76"). Paragraph 1. In order to fulfill the requirement concerning the proven experience in corporate financial and accounting matters, as indicated in item II of the main section of this article, the CAE member must have: I. knowledge of the generally accepted accounting principles and financial statements; II. ability to assess the application of these principles to main accounting judgments; III. experience in preparing, auditing, analyzing or evaluating financial statements which have the same level of comprehensiveness and complexity as the Company’s financial statements; IV. education level compatible with the knowledge required in corporate financial and accounting matters for CAE activities; and V. knowledge of internal controls and corporate financial and accounting procedures. Paragraph 2. Compliance with the requirements indicated above in paragraph 1 must be demonstrated by documentation, which must be kept at the Company's head offices for 5 (five) years, starting from the last day of the mandate of the CAE member. Paragraph 3. To fulfill the requirement of independence referred to in item III of the main section of this article, the CAE member: I. cannot be, or have been in the last 5 (five) years: (a) an Executive Officer or employee of the Company, its controlling, controlled, parent company or company directly or indirectly under common control; or (b) a technical manager of the team involved in the auditing of the Company; and II. cannot be a spouse, a relative of up to third degree either in the direct or indirect consanguine line , and a relative in law of up to second degree , to the persons mentioned on the item above. Paragraph 4. Officers of the Company, its controlled, controlling, parent company or companies directly or indirectly under common control are prohibited from becoming CAE members, on any occasion. Art. 7 Apart from death, resignation, removal from office and other cases provided by the law, the position will become vacant when the CAE member does not attend, without valid reason, 2 (two) meetings in a row or 3 (three) interspersed during the year.
